The Gann case has absolutely no relevancy to the facts of this case. The statute provides that the party must be within reach of the party alleged to *Page 311 
be assaulted so as to be able to carry out his intent. The State's evidence positively places appellant where he could not either make an assault or take hold of the person of the little girl. No one prevented him from doing so. He did not get within reaching distance. This case will stand alone, sui generis, and in violation of the statute.
I cannot concur. I dissent. A party ought at least be brought within some shadow of the law.